 
Platinum Long Term Growth LLC
Lakewood Group LLC
c/o Platinum Long Term Growth LLC
152 West 57th Street, 4th Floor
New York, NY 10019


 
August 30, 2011
 
Mr. Barry Honig
Mr. Michael Brauser
4400 Biscayne Boulevard
Miami, FL 33137
 
Dear Messrs. Honig and Brauser:
 
Platinum Long Term Growth LLC (“Platinum”) is acting as collateral agent for
itself and Lakewood Group LLC (“Lakewood” and together with Platinum and their
successors and assigns, the “Senior Lenders”) in connection with security
granted by Sagebrush Gold Ltd. (“Sage”) and Gold Acquisition Corp. (“GAC” and
together with Sage, the “Borrowers”) to secure the Borrowers’ obligations to the
Senior Lenders under and in connection with Senior Secured Convertible
Promissory Notes, in an aggregate amount of $8,000,000 (the “Notes”), issued or
to be issued to the Senior Lenders.  Terms used herein and not otherwise defined
have the meanings set forth in the Notes.
 
Platinum has been informed by Sage that (i) Barry Honig and Michael Brauser
(collectively, the “Junior Lenders”) have extended credit to Sage and certain
affiliated entities pursuant to the Credit Facility Agreement, dated as of
February 23, 2011 (as amended, restated, supplemented or otherwise modified, the
“Subordinated Loan”) and (ii) the Junior Lenders have consented, pursuant to a
letter dated August 24, 2011, to the creation of GAC and the transactions
contemplated by the Letter Agreement, dated as of July 18, 2011, among the
Senior Lenders and Sage.
 
As security for the obligations of the Borrowers under the Transaction Documents
to the Senior Lenders, whether now existing or hereafter arising, (i) Sage has
or will grant Platinum, as collateral agent for the Senior Lenders, a first
priority security interest in any and all  equity or other interest in GAC
pursuant to the Pledge Agreement and (ii) GAC has or will grant Platinum, as
collateral agent for the Senior Lenders, a first priority security interest in
all of its assets pursuant to the Security Documents.  It is a condition of the
Senior Lenders that the Junior Lenders execute and deliver this Letter Agreement
prior to any extension of credit pursuant to the Transaction Documents (copies
of which have been provided to the Junior Lenders for their review).
 
By executing below, the Senior Lenders and the Junior Lenders agree, for good
and valuable consideration, as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
 
1.
Subordination of Payment from GAC; Amendments to Transaction Documents.   The
Junior Lenders hereby severally and jointly agree with Senior Lenders that
Junior Lenders’ right to receive payment of the Subordinated Loan from GAC shall
be subordinate to Senior Lenders’ right to payment in full of all indebtedness
and liabilities owed by GAC to Senior Lenders under the Transaction Documents,
as the same may be amended, extended, modified or renewed.  It is understood and
agreed that Senior Lenders may amend, extend, supplement or replace the
Transaction Documents at any time and from time without the consent of the
Junior Lenders.  Notwithstanding the foregoing, Senior Lenders shall not
increase the principal amount of indebtedness owed by Borrowers under the
Transaction Documents above $8,000,000 without the prior written consent of the
Junior Lenders (it being understood that interest under the Notes may accrue and
be compounded/capitalized without limitation); provided, however, that (i) no
such prior written consent shall be required for any advances made by the Senior
Lenders in their discretion for purposes of protection, preservation, or
maintenance of all or any portion of (A) the assets of GAC or (B) any other
collateral securing the obligation of the Borrowers to the Senior Lenders,
including without limitation, any advances in connection with  payments made by
the Senior Lenders pursuant to Sections 4.19 or 4.20 of the Notes (all of which
advances shall be deemed subject to the provisions hereof as obligations of the
Borrowers under the Transaction Documents), if the aggregate outstanding
principal amount of such advances total $1,000,000 or less, unless the Senior
Lenders shall have received the prior written consent of the Junior Lenders,
which in the case of advances made for the protection, preservation, or
maintenance of the collateral described above shall not be unreasonably withheld
and (ii) no such prior written consent shall be required in connection with any
advance made by the Senior Lenders pursuant to any court approved financing in
any receivership or insolvency proceeding, including pursuant to Chapter 11,
Title 11 of the United States Code.

 
 
2.
Collateral Subordination.  Junior Lenders hereby subordinate (i) any lien,
security interest, mortgage, pledge, assignment or other interest in any real or
personal property of GAC securing the Subordinated Loan to any and all liens,
security interests, mortgages, pledges, assignments or other interests that may
now or hereafter be granted by GAC to the Senior Lenders,  and (ii) any lien or
other security interest in any equity or other interest in GAC held by Sage to
any lien or security interest that may now or hereafter be granted by Sage to
the Senior Lenders (the “Pledged Interests”), including, in each case, pursuant
to the Transaction Documents.  The Junior Lenders agree to take any and all such
further actions, and to execute and deliver such other documents as may be
necessary or appropriate to effect such subordination.  The Junior Lenders agree
that the collateral subordination of this Section 2 shall be effective
regardless of the time or order of attachment or perfection of any and all liens
held by Junior Lenders and Senior Lenders.

 
 
2

--------------------------------------------------------------------------------

 
 
 
3.
No Contest of Senior Liens.  Each Junior Lender agrees that he will not contest
(or join with any other creditor in contesting) the attachment, perfection or
priority of the Senior Lenders’ security interest in and liens on any of the
collateral now or hereafter securing indebtedness or liabilities of the
Borrowers to the Senior Lenders under the Transaction Documents (the “Senior
Collateral”) or commence or prosecute (or join with any other creditor in
commencing or prosecuting) any action or proceeding asserting that Senior
Lenders’ security interest in and liens on any Senior Collateral is voidable as
a preference or a fraudulent conveyance under the Bankruptcy Code or a
fraudulent transfer under applicable state or federal law or is otherwise
invalid or unenforceable.  The Senior Lenders shall have no duty to preserve,
protect, care for, insure, take possession of, collect, dispose of or otherwise
realize upon any of the Senior Collateral.  The Junior Lenders hereby authorize
the Senior Lenders to file a UCC-3 disclosing the existence of this Letter
Agreement and the subordination set forth herein, and the Senior Lenders hereby
consent to the filing of a UCC-1 by the Junior Lenders disclosing the Junior
Lenders’ security interest.

 
 
4.
No Amendment; No Enforcement Action.  Junior Lenders will not at any time, until
all indebtedness and liabilities of Borrowers to the Senior Lenders then
existing have been paid in full, (a) demand, accept or receive any collateral of
GAC for the Subordinated Loan on a senior or parity basis with the Senior
Collateral; (b) demand, accept or receive from GAC any payment on account of the
Subordinated Loan; (c) demand, accept or receive from Sage any payment on
account of the Subordinated Loan, to the extent that such payment derives from
ownership of, or any interest in, any assets of GAC or any income generated by
GAC; (d) transfer, pledge or assign any or all of the Subordinated Loan to any
person (other than to another Junior Lender signatory hereto or to a transferee
that, as a condition of such transfer, agrees with the Senior Lenders to be
bound by the terms hereof as a Junior Lender); (e) amend, supplement or
otherwise modify the terms governing the Subordinated Loan in a manner that is
detrimental to the priority of the Senior Lenders provided herein; or (f)
commence or prosecute any Junior Debt Enforcement Action.  A “Junior Debt
Enforcement Action” means (i) any action or proceeding against GAC or any of its
property with respect to any portion of the Subordinated Loan, or any proceeding
against Sage with respect to the Pledged Interests, (ii) joinder by any Junior
Lender with any creditor (unless the Senior Lenders shall so join) in initiating
any insolvency proceeding or similar proceeding with respect to GAC or any of
GAC’s property, and (iii) the exercise of any other remedy with respect to any
portion of the Subordinated Loan against GAC.  Any payment received by the
Junior Lenders in violation of the terms hereof shall be held in trust for the
benefit of the Senior Lenders and promptly delivered to the Senior
Lenders.  Furthermore, in the event Senior Lenders shall consent to any release
or waiver with respect to the subordination of a Junior Lender, such release,
consent or waiver shall apply equally to all Junior Lenders.

 
 
5.
Bankruptcy Provisions.  No Junior Lender will vote his claim in any insolvency
or similar proceeding for any plan of reorganization which does not provide for
the subordination of the payment of such claim to the prior payment in full in
cash of the Senior Lenders’ claims in a manner consistent with this Letter
Agreement and which does not provide for the subordination of any security
interest in any Senior Collateral to the Senior Lenders’ security interest
therein in a manner consistent with this Letter Agreement.

 
 
6.
Assignment Rights of Senior Lenders.  In the event that Senior Lenders shall
transfer any indebtedness or other liabilities of Borrowers to any person or
entity, the transferee thereof and successive transferees thereafter shall have
the same rights hereunder as Senior Lenders, it being intended that the benefits
of this Letter Agreement shall attach to and follow said indebtedness or other
liabilities irrespective of changes in the ownership thereof.

 
 
3

--------------------------------------------------------------------------------

 
 
The parties further agree, within 30 days of the date hereof, to use their good
faith efforts to enter into an Intercreditor and Subordination Agreement, on
terms consistent with the provisions thereof and otherwise containing provisions
typically required by senior secured lenders.
 
Upon the parties execution hereof, this Letter Agreement shall be deemed an
enforceable agreement governed by the laws of the State of New York.
 
[Signature Page Follows]
 
 
4

--------------------------------------------------------------------------------

 
 
Very Truly Yours,
 
 
Platinum Long Term Growth LLC
 
By:__________________________
Name:
Title:
 
 
Lakewood Group LLC
 
By:__________________________
Name:
Title:
 
Acknowledged and agreed
as of the date first written above
 
_________________________
Barry Honig
 
_________________________
Michael Brauser
 
The undersigned hereby acknowledge and agree
that they shall not make any payments
or take any other action in violation of the terms hereof
 
 
Sagebrush Gold Ltd.
 
By:_______________________
Name:
Title:
 
 
Gold Acquisition Corp.
 
By:_______________________
Name:
Title:
 


 
[Letter Agreeemnt re: Subordination]
 
 